DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Prior arts cited in this office action:
Koiso et al. (US 20090164284 A1, hereinafter “Koiso”)
Sato et al. (US 20070248244 A1, hereinafter “Sato”)
Kuwahara et al. (US 20160275356 A1, hereinafter “Kuwahara”)

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/03/2022 has been entered.
 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, and 9-11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Koiso et al. (US 20090164284 A1, hereinafter “Koiso”) in view of Sato et al. (US 20070248244 A1, hereinafter “Sato”) and in view of Kuwahara et al. (US 20160275356 A1, hereinafter “Kuwahara”).
Regarding claims 1, 10 and 11:
Koiso teaches an information processing apparatus comprising instruction that, when executed by the processor, cause the processor function as(Koiso abstract, [0004], [0020]-[0021],[0145], figs 1, 11 and 12, where Koiso teaches a customer shopping pattern analysis apparatus, method and program stored in non-transitory computer readable medium):
a setting unit configured to set a first area and a second area for detecting an object in a moving image (Koiso [0062]-[0067], [0106], [0127]-[0133], [0144]-[0145], figs. 9, 10, 16 and 19, where Koiso teaches a shop area that is subdivided into a plurality of sub-area configured for detecting objects such as a shopper, a Merchandise, etc.);
a detection unit configured to detect object in the moving image (Koiso [0042]-[0049], [0062]-[0067], [0106], [0144]-[0145], figs. 9 and 10, where Koiso teaches control section (37) for detecting object such as customer in the moving image);
(Koiso [0042]-[0049], [0062]-[0067], [0097], [0106]-[0107], [0127]-[0133 [0144]-[0145], figs. 1, 9, 10, 16 and 19, where Koiso teaches detecting the movement of customers shopping pattern, the stay time of each customer such as the time a customer stays in area (A1)  and area (A2) and area (A3) etc..);
a specifying unit configured to, in case where the object  has been detected by the detection unit in the plurality of areas specify a first area in which the stay time of the object is the longest, among the plurality of areas, to be associated with a total of the stay time for the first area and a second area which is adjacent to the first area and in which the object has been detected (Koiso [0062]-[0067], [0103], [0106]-[0107], [0144]-[0145], figs. 9, 10 and 19, where Koiso teaches detecting staying time data from customer shopping pattern data in the specified sub-area, and calculating a total staying time in the shop (where the object or customer can stay in two areas only of the shop therefore the area would be adjacent and the stay for the first area and the second area and since stay time in each area is calculated the longest stay time is calculated among the two areas and the total stay time is associated with both area); and
an output unit configured to output information in which the first area specified by the specifying unit and the total of the stay time are associated with each other indicating a stay time of the given object within the specified area, (Koiso [0050]-[0052], [0103], [0110], [0106]-[0107], figs. 1, 9, 10 and 19, where Koiso teaches outputting or displaying the amount of time each customer spend in particular area of the shop and since the total time is also calculated therefore a first time for a first area and a second time for a second area form the total time and they are associated with each other).

However, Koiso teaches tracking the object (person) through every area of the shop under certain condition and the amount of time an object (customer or a shopper) stays in each area of a particular shop and calculate or sum the total time customers spent in each area (again by calculating stay time in each area and sum the time a first area, a second area and the total time of stay in the first area and the second area is associated with each other [0103], [0132]). As a result adding the time the object (customer) spend and each area to determine a stay time would have been obvious to one of ordinary skill in the art in order to determine the amount of time the object (customer) spend in the shop for add purposes and/or customer flow analysis and improvement but fails to be explicitly with regard to detecting the same object based on the condition such that the amount time spend in certain area.
Furthermore, Sato, in the same line of endeavor, teaches and image surveillance retrieval system wherein an object is detected only if the object which has been staying for "10 seconds or longer" in a rectangular area defined by on-screen two points (Xs, Ys) and (Xe, Ye) at the upper left and lower right corners thereof (block area), as shown by a dotted line of FIG. 8, can be detected. And that the travel time information about the object is surveilled, and, when the accumulated total travel time which is obtained by summing the travel time for each block area exceeds 10 seconds, assuming two areas where a customer or an object stayed for more than 10 second in each are considered summing the tow stay time of the two area meets applicant claim limitation (Sato [0004], [0068], figs. 1, 12, 13 and 14; considering the case the object is stays in each area more than 10 second and the calculation of the accumulated total time would also meet applicant limitation). Furthermore, Kuwahara teaches calculating a stay time from the appearance or object entering a store to disappearing or leaving the store. The stay time can include the entering time to ordering time and ordering, to looking around time, to leaving the store time (Kuwahara [0033]-[0038], [0041], claim 10, figs. 4, 14 and 15)
	Therefore, taking the teachings of Koiso, Sato and Kuwahara as a whole, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to detect an object based on the amount of time (stay time) the object spends in a particular area, in order to only consider the area that is relevant to the object, such as the area of a shop a person or shoppers like the most and spend more time not just passing through.

Regarding claim 9:
Koiso in view of Sato and in view of Kuwahara teaches wherein the instructions, when executed by the processor, further cause the processor to function as: 
an obtainment unit configured to obtain the moving image from an image capturing device including an image capturing unit configured to capture the moving image (Koiso [0042], [0044], [0050]-[0052], [0097], [0110], [0106]-[0107], [0121], [0128]-[0132], [0150]-[0153],  figs. 1, 9, 10 and 19; Sato [0004], [0068] , figs. 1, 2 and 4; Kuwahara [0033]-[0038], claim 10, figs. 4, 14 and 15).
Regarding claim 14:
Koiso in view of Sato and in view of Kuwahara teaches wherein in a case where the time period is satisfied with the predetermined condition, the stay time of the object within the first area is a time period between a time when the object first enters the first area and a time when [0106]-[0107], [0130]-[0134],  figs. 1, 9, 10 and 19; (Sato [0004], [0068] , figs. 1, 12, 13 and 14; Kuwahara [0033]-[0038], claim 10, figs. 4, 14 and 15).
Regarding claim 17:
Koiso in view of Sato and in view of Kuwahara teaches wherein the processor executing instructions that, when executed by the processor, cause the processor to further function as: an adjustment unit configured to adjust the stay time of the object in the second area to zero, in a case where the specifying unit specifies the first area in association with the total of the stay time (Koiso [0050]-[0052], [0103], [0110], [0106]-[0107], [0130]-[0134],  figs. 1, 9, 10 and 19; (Sato [0004], [0068] , figs. 1, 12, 13 and 14; Kuwahara [0033]-[0038], claim 10, figs. 4, 14 and 15, where the combination teaches wherein when the stay time is less than 10 second it does not count toward the sum (cumulative) of the stay time. In other words, it is adjusted to zero stay time).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEDNEL CADEAU whose telephone number is (571)270-7843. The examiner can normally be reached Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WEDNEL CADEAU/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        March 7, 2022